 640DECISIONS OF THE NATIONAL LABOR RELATIONS BOARDPrincetonMemorialHospitald/b/aPrincetonHealthCareCenterandDistrict1199,WV/KY/OH National Union of Hospital andHealth Care Employees,AFL-CIOandLor-raine R. Agee.Cases 9-CA-21252-1, -2, -4, 9-CA-21516-1,-2,9-CA-21495,and 9-RC-14396May 31, 1989SUPPLEMENTAL DECISION ANDORDER ON REMANDBY CHAIRMAN STEPHENS AND MEMBERSJOHANSEN AND CRACRAFTOn September 23, 1987, the Board issued a Deci-sion and Order' finding that the Respondent violat-ed Section 8(a)(1) and (3) of the Act. Thereafter,the Board filed a petition for enforcement with theUnited States Court of Appeals for the Fourth Cir-cuit.On July 11, 1988, the Respondent filed with theBoard a motion to reconsider order. The Board'sDeputy Executive Secretary dismissed the motion,stating that the Board lacked jurisdiction over thecase because it was then pending before the court.On July 19, 1988, the Respondent filed a motionto remand with the court in which it requested thecourt to remand the case to the Board with direc-tions "that it reconsider its Order and determinewhether or not it does, in fact, have jurisdictionover Respondent in light of the modification in Re-spondent's business effective July 1, 1988."On July 22, 1988, the General Counsel filed withthe court the Board's response to the Respondent'smotion in which it said "the Board does not objectto this Court's remanding the record to the Boardso that the Board is not precluded from having anopportunity to consider a motion for reconsider-ation filed by the Respondent."On August 10, 1988, the court issued an orderremanding the case to the Board for further pro-ceedings.The National Labor Relations Board has delegat-ed its authority in this proceeding to a three-member panel.We have accepted the court's remand and exam-ined the Respondent's previously filed motion toreconsider and its contention that its new manage-ment agreement with Princeton Community Hospi-tal,an alleged political subdivision within Section2(2) of the Act, has deprived the Board of jurisdic-tion over it.We have determined not to remand this case forfurther proceedings on the Respondent's claim ofchanged circumstances affecting the Board's juris-1285 NLRB 1016diction.Rather, for the following reasons; we willcontinue to assert jurisdiction over the Respondentin this proceeding and will reaffirm the Order thatthe Board earlier entered at 285 NLRB 1016.It is clear that the Board has statutory jurisdic-tion over the Respondent. The claim of changedcircumstances that the Respondent raises implicatesthe Board's discretionary jurisdiction.2 In certaincircumstances,where the Board's statutory juris-diction is established, the Board has indicated thatitwill assert jurisdiction without regard to whetherany of its discretionary standards for asserting ju-risdictionhave been met. Most notable in thatregard for purposes of this case is the precedentdealing with alleged violations of Section 8(a)(4) oftheAct.3 In those cases, the Board has indicatedthat[w]here . . . the substantive allegations of thecomplaint charge interference with the statuto-ry right of an individual to resort to theBoard's processes, public policy requires thatthe Board exercise its jurisdiction to the fullestextent.4While we do not deal here with any 8(a)(4) allega-tions,we do have similar public policy concernsimplicated because we deal here with a duly-en-teredBoardOrder.ThatOrder indicates theBoard's determination that at the time of the unfairlabor practices the Respondent was subject to theBoard's jurisdiction.Now, the Respondent claimsthat due to alleged changed circumstances, some 8months after the Board's Order, the Board has nojurisdiction over it for purposes of this case.Wereject that argument. It is clear that we do havestatutory jurisdiction over the Respondent and thatwe had discretionary jurisdiction over the Re-spondent at the time of the unfair labor practicesand the time of our Order; therefore, we will con-tinue to assert jurisdiction over the Respondent forthe purposes of enforcing, and ensuring compliancewith, the Order already entered.Our conviction that this is the proper approachin this case is reinforced by a review of certainfacts.At the time of the unfair labor practices inthiscase, the Respondentdid notcontest theBoard's jurisdiction over it but, in fact, had assent-ed to it. Thus, in December 1983, the Respondentand the Union entered into a Stipulation for Certifi-cation Upon Consent Election. Elections were thenheld in January and August 1984, the August elec-tion being won by the Union. The Respondent2 SeeSpringfield Transit Management,281 NLRB 72 fn 1 (1986)s See,e g, Nutmeg Coal Co,224 NLRB 1098 (1976)4 Stage Employees IATSE Local 307 (Velto Iacobucci),159 NLRB 1614fn 3 (1966)294 NLRB No. 47 PRINCETON HEALTH CARE CENTERfiled objections to the election, which a hearing of-ficerrecommended be overruled in November1984, and the Respondent filed exceptions to thehearing officer's report in November 1984. It wasnot until January 1985, while exceptions to thatreport were pending, that the Respondent contest-ed the Board's jurisdiction. Although it then did sobased in part on events that predated the unfairlabor practices involved in this proceeding, it isclear that when it committed those unfair laborpractices inAugust-October 1984,itdidnotcontestthe Board's jurisdiction. Therefore, employees en-gaged in union activity at that time acted under anassumption-not challenged by the Respondent butindeed conceded by its signing the stipulation forelection and by its participation in the electionprocess and endorsed by the Board's participationin that process-that they were covered under theAct. In a sufficientlysimilarsituation,s the Boardasserted jurisdiction in the face of a claim that theBoard no longer had jurisdiction over the employ-er.6 For all the above reasons, we will continue to5 SeeChildren's Baptist Home of Southern California,215 NLRB 303(1974), enfd 567 F 2d 256 (9th Cir 1978)6 InChildren's Baptist Home,the employer in a representation proceed-ing had initially argued that it was not subject to the Board'sdiscretion-ary jurisdictionThe Acting Regional Director rejected that claim andasserted jurisdictionThe employer did not file a request for reviewThereafter, the employer fired a number of employees and the RegionalDirector issued a complaint alleging that the discharges were because ofthe employees' union activities Then the Board issuedMing Quong Chil-dren's Center,210 NLRB 899 (1974), declining to assert discretionary ju-risdiction over nonprofit charitable organizations and the employer fileda motion to dismiss the complaint arguing that,underMing Quong,itnolongerwas subject to the Board's jurisdictionAn administrative lawjudge granted the motion but the Board reversed for two reasons Itnoted first that the employer had failed to file a request for review of theearlier decision asserting jurisdiction Second, it noted that the employeeshad engaged in union activities on the express assurances of the unionthat the Board by its decision in the representation case had asserted ju-risdiction over the employer In these circumstances, the Board agreedthat "it would be unconscionable for the Board now to turn its back onthese employees by declining to afford them the protections of the Actwhich the Board led them to believe they enjoyed " 215 NLRB at 303-304641assert jurisdiction over the Respondent in this pro-ceeding.ORDERThe National Labor Relations Board affirms itsDecision and Order at 285 NLRB 1016 (1987), andorders that the Respondent, Princeton MemorialHospital Co., d/b/a Princeton Health Care Center,Princeton,West Virginia, its officers, agents, suc-cessors, and assigns, shall take the action it setsforth.CHAIRMAN STEPHENS, dissenting.As explained in my dissent inRes-Care, Inc.,280NLRB 670, 675 (1986), I regard it to be a questionof statutory, not discretionary, jurisdiction whetherthe control of a Section 2(2) exempt entity over anemployer's labor relations is sufficient to make theAct inapplicable to the employment relationship.Becausemattersgoing to the Board's subjectmatter jurisdiction under the Act may be raised atany time, I would remand for a determination ofthe character of PCH and, if it is found to be anexempt entity, a further determination concerningthe extent of its control over the working condi-tions of the unit employees at issue here.Children's Baptist Homeand this case share the theme that when theemployees in each case were the subject of unfair labor practices, all par-ties had indicated by their various actions that the Board had jurisdictionover the employer involved In such circumstances, it would be inequita-ble to foreclose the Board's jurisdiction to remedy the Respondent'sunfair labor practices because of events that occurred almost 4 years afterthe unfair labor practices were committedMember Cracraft finds it unnecessary to review the Respondent's prof-fered evidence to determine whether it, in fact, establishes any changedcircumstances warranting a reversal of the Board's earlier assertion of ju-risdictionMember Johansen additionally finds that even if Princeton CommunityHospital is a political subdivision,the Board is not precluded from assert-ing jurisdiction over the Respondent Because the Respondent retainscontrol of its own labor relations policies, the Board, in Member Johan-sen's view, may properly continue to assert jurisdiction over the Re-spondent